El Juez Asociado Su. Franco Soto,
emitió la opinión del tribunal.
Esta es una moción para que desestimemos la apelación interpuesta por los demandados contra la sentencia de de-sahucio que dictó la corte inferior a favor de la deman-dante.
La moción se funda en la regla 59 de esta Corte Su-prema, primero, porque han transcurrido más de 90 días sin *870que los apelantes liayan presentado el récord; y segundo, porque en todo caso, la apelación es frívola y a los deman-dados no les asiste una buena y justa causa para seguir plei-teando. Dicha moción fué radicada en esta corte el 4 de febrero de 1923.
Los apelantes se opusieron a la moción, y al escrito de oposición de fecha 12 de febrero de 1923, acompañaron el legajo de la sentencia y la exposición del caso.
La apelación fué interpuesta el 22 de agosto de 1923; en 31 de dicho mes y año se les concedió una. prórroga de 20 días a los apelantes para radicar el proyecto de exposi-ción del caso, el cual fué radicado en la corte inferior el 14 de septiembre de 1923. La corte inferior ordenó la adición del mismo de ciertos particulares y el proyecto fué nueva-mente presentado el 19 de septiembre de 1923 y certificado por el juez inferior el 22 de enero de 1924. No aparece por tanto de los procedimientos relacionados, la falta de dili-gencia que se imputa a los demandados para proseguir su apelación-porque no basta que transcurran simplemente los 90 días a que se contrae la regla 59 supra, sino que debe demostrarse satisfactoriamente la falta de diligencia en los apelantes para continuar y estar al cuidado en los medios preparatorios de' su apelación.
Én cuanto a la frivolidad de la apelación, no habiéndose demostrado a satisfacción del tribunal que lo sea, no ha lugar tampoco a su desestimación.
Por lo expuesto, la moción de desestimación se declara sin lugar.

Sin lugar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.